Citation Nr: 0214853	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-05 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 30, 
2000, for an award of service connection for multiple 
myeloma.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
multiple myeloma, effective November 30, 2000.  The veteran 
timely filed a notice of disagreement and a substantive 
appeal as to the effective date of the award. 

FINDING OF FACT

In October 2002, prior to completion of action on the 
veteran's claim, the Board received notification from the RO 
that the veteran had died in August 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim of 
entitlement to an effective date earlier than November 30, 
2000, for an award of service connection for multiple 
myeloma.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. 
§ 20.1302 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted entitlement to service connection for multiple 
myeloma by rating action in January 2001, from which the 
veteran appealed the effective date of the award.  
Unfortunately, the veteran died in August 2002, during the 
pendency of the appeal.  As a matter of law, a veteran's 
claim does not survive his or her death.  Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran, and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim which might be brought by a survivor of the veteran.  
See 38 C.F.R. § 20.1106 (2002).




ORDER

The appeal as to entitlement to an effective date earlier 
than November 30, 2000, for the award of service connection 
for multiple myeloma is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

